1    Janie L. Frank, Texas Bar No. 07363050
     Email: frankj@sec.gov
2    U.S. Securities and Exchange Commission
3    801 Cherry Street, Suite 1900, Unit #18
     Fort Worth, Texas 76102
4    Telephone: (817) 978-6478
     Facsimile: (817) 978-4927
5                                                                        JS-6
     Local Counsel:
6    Douglas M. Miller, California Bar No. 240398
7    Email: millerdou@sec.gov
     Securities and Exchange Commission
8    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
9    Telephone: (323) 965-3837
10   Facsimile: (213) 443-1904

11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
14
15   SECURITIES AND EXCHANGE                          Case No. CV 19-1374-JFW (FFMx)
16   COMMISSION,
                                                      FINAL JUDGMENT AS TO
                   Plaintiff,                         DEFENDANT
17                                                    JACK D. MASSIMINO
18          vs.
19   JACK D. MASSIMINO and ROBERT C.
     OWEN,
20            Defendants.
21
22
23
24         The Securities and Exchange Commission having filed a Complaint and
25   Defendant Jack D. Massimino having entered a general appearance; consented to the
26   Court’s jurisdiction over Defendant and the subject matter of this action; consented to
27   entry of this Final Judgment without admitting or denying the allegations of the
28   Complaint (except as to jurisdiction and except as otherwise provided herein in

                                                1
1    paragraph V); waived findings of fact and conclusions of law; and waived any right
2    to appeal from this Final Judgment:
3                                               I.
4          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
5    permanently restrained and enjoined from any violation of Section 17(a) (3) of the
6    Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of
7    any security by the use of any means or instruments of transportation or
8    communication in interstate commerce or by use of the mails, directly or indirectly:
9          …
10         (3)    to engage in any transaction, practice, or course of business which
11   operates or would operate as a fraud or deceit upon the purchaser.
12         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
13   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
14   binds the following who receive actual notice of this Final Judgment by personal
15   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
16   attorneys; and (b) other persons in active concert or participation with Defendant or
17   with anyone described in (a).
18                                             II.
19         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
20   Defendant is permanently restrained and enjoined from aiding and abetting any
21   violation of Section 13(a) of the Securities Exchange Act of 1934 (“Exchange Act”)
22   [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, and 13a-11 [17 C.F.R. §§ 240.12b-20,
23   240.13a-1, 240.13a-11] by providing substantial assistance to an issuer that fails to
24   timely file with the Commission all accurate and complete information, documents,
25   and reports required by the rules and regulations prescribed by the Commission, or by
26   filing forms with the Commission containing false statements of material fact or
27   failing to include such further material information to make the required statements,
28   in light of the circumstances under which they were made, not misleading.

                                                2
1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
2    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
3    binds the following who receive actual notice of this Final Judgment by personal
4    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
5    attorneys; and (b) other persons in active concert or participation with Defendant or
6    with anyone described in (a).
7                                              III.
8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
9    shall pay a civil penalty in the amount of $80,000 to the Securities and Exchange
10   Commission pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and
11   Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)]. Defendant shall satisfy
12   this obligation by paying $80,000 to the Securities and Exchange Commission within
13   30 days after entry of this Final Judgment.
14         Defendant may transmit payment electronically to the Commission, which will
15   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
16   be made directly from a bank account via Pay.gov through the SEC website at
17   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
18   check, bank cashier’s check, or United States postal money order payable to the
19   Securities and Exchange Commission, which shall be delivered or mailed to
20         Enterprise Services Center
21         Accounts Receivable Branch
22         6500 South MacArthur Boulevard
23         Oklahoma City, OK 73169
24   and shall be accompanied by a letter identifying the case title, civil action number,
25   and name of this Court; Jack D. Massimino as a defendant in this action; and
26   specifying that payment is made pursuant to this Final Judgment.
27         Defendant shall simultaneously transmit photocopies of evidence of payment
28   and case identifying information to the Commission’s counsel in this action. By

                                                   3
1    making this payment, Defendant relinquishes all legal and equitable right, title, and
2    interest in such funds and no part of the funds shall be returned to Defendant. The
3    Commission shall send the funds paid pursuant to this Final Judgment to the United
4    States Treasury. Defendant shall pay post-judgment interest on any delinquent
5    amounts pursuant to 28 USC § 1961.
6                                               IV.
7           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
8    Consent is incorporated herein with the same force and effect as if fully set forth
9    herein, and that Defendant shall comply with all of the undertakings and agreements
10   set forth therein.
11                                               V.
12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
13   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
14   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
15   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
16   amounts due by Defendant under this Final Judgment or any other judgment, order,
17   consent order, decree or settlement agreement entered in connection with this
18   proceeding, is a debt for the violation by Defendant of the federal securities laws or
19   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
20   the Bankruptcy Code, 11 U.S.C. §523(a)(19).
21                                              VI.
22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
23   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
24   Final Judgment.
25   ///
26   ///
27   ///
28   ///

                                                 4
1                                             VII.
2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
3    Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
4    and without further notice.
5
6    Dated: March 1, 2019
                                           ____________________________________
7
                                           UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               5
